            Case 1:18-cv-02689-JGK Document 64 Filed 02/06/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 NATIONAL FAIR HOUSING ALLIANCE; FAIR
 HOUSING JUSTICE CENTER, INC.; HOUSING
 OPPORTUNITIES PROJECT FOR
 EXCELLENCE, INC.; FAIR HOUSING
 COUNCIL OF GREATER SAN ANTONIO,
                                                               No: 18 Civ. 2689 (JGK)
                                 Plaintiffs,

            v.

  FACEBOOK, INC.,

                                 Defendant.


                          STIPULATION AND ORDER FOR DISMISSAL

       WHEREAS, Plaintiffs and Defendant, through their undersigned counsel, stipulate and

agree as follows:

       1.        This action is dismissed without costs and without prejudice to restoring the

action to the Court’s calendar, provided the motion to restore the action is made within forty-five

(45) days of the date of this Order.

       2.        If the parties do not move to reopen the action within forty-five (45) days of the

date of this Order, the action will be dismissed with prejudice.

       3.        Any application by Plaintiffs to restore the case to the Court’s calendar is limited

to the following purposes to:

       a) Transfer the case to the Northern District of California; or

       b) Restore the case to the Southern District of New York calendar for further

             proceedings because the parties have not resolved the underlying claims.

       4.        All pending motions are closed and all court dates are cancelled.


                                                   1
         Case 1:18-cv-02689-JGK Document 64 Filed 02/06/19 Page 2 of 2




EMERY CELLI BRINCKERHOFF                   MUNGER, TOLLES & OLSON LLP
& ABADY LLP


By: _________/s/_______             By: ________           /s/_______________
       Diane L. Houk                               Rosemarie T. Ring
       Katherine Rosenfeld                         Jonathan H. Blavin
       David Berman                                Elizabeth A. Kim
       Attorneys for Plaintiffs                    Attorneys for Defendant
       600 5th Avenue, 10th Floor                  560 Mission Street, 27th Floor
       New York, New York 10020                    San Francisco, California 94105
       (212) 763-5000                              (415) 512-4008




SO ORDERED:

Dated: February _, 2019             ___________________________
                                    HON. JOHN G. KOELTL
                                    United States District Court Judge




                                       2
